Citation Nr: 0403135	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for arrested 
tuberculosis of the right kidney.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in an August 2002 substantive appeal (VA 
Form 9), the veteran checked the box indicating that he 
wished to appear for a travel Board hearing at the local RO.  
In October 2002 correspondence, however, he clarified that he 
desired a video-conference hearing before a Veterans Law 
Judge.  That hearing was held by the undersigned in June 
2003.  


FINDING OF FACT

Tuberculosis of the right kidney has not been shown to be 
active after October 1957; recent specialist medical opinion 
and clinical evidence of record demonstrates that the 
veteran's service-connected arrested tuberculosis of the 
right kidney is currently asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for arrested 
tuberculosis of the right kidney have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.88(b), 4.89, 
4.115(a), 4.115(b), Diagnostic Codes 7505, 7529, and 7533 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Based on service medical records showing treatment for 
tuberculosis of the right kidney from May to October 1955, a 
November 1955 rating decision granted service connection for 
active tuberculosis of the right kidney and assigned a 100 
percent disability evaluation.  The veteran received 
inpatient treatment for his right kidney disorder from 
November 1955 to October 1956.  Some evidence of renal 
infection was noted initially, but the discharge diagnosis, 
confirmed by urine cultures, was inactive renal tuberculosis 
of the right kidney.  

As VA examination in 1957 showed only a history of inactive 
renal tuberculosis of the right kidney, currently 
asymptomatic, a November 1957 rating decision assigned a 100 
percent evaluation for the veteran's arrested right kidney 
tuberculosis from November 1, 1955, a 50 percent evaluation 
from October 23, 1959, a 30 percent evaluation from October 
23, 1963, and a noncompensable evaluation from October 23, 
1968.  That rating has been in effect since October 1968.  

The veteran filed a claim for an increased rating in April 
1999.  That claim was denied by the Board in April 2001.  He 
filed the instant claim in May 2001.  

The veteran contends that his arrested tuberculosis of the 
right kidney is productive of pain, renal cysts and voiding 
dysfunction.  However, current medical evidence, which is 
consistent with the history of the disease since completion 
of treatment in 1956, shows that there has been no recurrence 
and that there are currently no appreciable manifestations of 
the disease.  The veteran's complaints of pain, including 
pain in the chest and thoracic and lumbar pain, has been 
considered musculoskeletal in nature and affirmatively 
associated with age-related degenerative joint and disc 
disease.

Current evidence of record includes VA treatment records and 
a report of genitourinary examination dated in April 2003.  

Records from the North Texas Health Care System dated from 
April 1999 to March 2001 have been associated with claims 
folder.  This evidence was considered by the Board in its 
March 2001 decision but is offered briefly by way of 
background.  In June 1999, the veteran reported experiencing 
chronic right-sided chest and lumbar pain for more than five 
years.  An extensive work-up showed several cysts in the 
veteran's right kidney, but failed to reveal the source of 
his right-sided chest and lumbar pain.  The physician opined 
that this pain appeared to be musculoskeletal in nature.  
Chronic pain was diagnosed.  A July 1999 record indicates 
that the veteran's right flank pain appeared to be visceral 
in nature.  The examiner explained that it was difficult to 
determine whether the veteran's kidney cysts were incidental 
findings, or were actually causing the pain.  An examiner 
noted in an October 1999 VA outpatient treatment record that 
the veteran's right kidney tuberculosis "healed completely" 
following aggressive treatment in 1955.  The examiner opined 
that the veteran's right renal cysts were most likely 
secondary to the old tuberculosis.  A physical examination 
revealed mild tenderness of the right flank.  Right flank 
pain was diagnosed.  A March 2001 radiology report disclosed 
three cysts within the right kidney and nephrolithiasis.  

The veteran was hospitalized at the VA medical center for a 
cardiovascular accident (CVA) in August and September 2002.  
At that time, his problems were noted to include his CVA, 
diabetes, hyperlipidemia, and renal cyst with chronic right 
back pain of unknown origin.  He was initially hospitalized 
for the CVA and stabilized.  In addition, he was evaluated by 
a urologist and was scheduled for cyst draining.  However, 
this was postponed due to scheduling and the procedure was 
attempted in February 2003.  At that time, the urologist 
report shows that the aspiration was postponed due to an 
inability to identify a safe route for the procedure.  It was 
determined by computed tomography (CT) scan that the 
traversing of the lung or pleura or kidney far outweighed the 
benefit of cyst aspiration.  

The veteran was afforded a VA genitourinary examination in 
April 2003.  The examiner was asked to identify any residuals 
of the renal tuberculosis.  The veteran reported treatment 
for, among other things, bladder outlet obstruction and joint 
pain.  He also reported pain in the right kidney.  However, 
the examiner indicated that the area the veteran identified 
on his body was actually the area of the right lower 
posterior rib cage.  The examiner noted that lab work dated 
from 1992 to 2003 revealed no diminution of renal function 
with blood urea nitrogen and creatinine consistently normal 
and no proteinuria.  Bacteriology tests carried out on urine 
in February 2003 revealed coagulation negative staphylococci 
and 2 streptococci groups, considered to be probable 
contaminants.  No further tests were recommended.  Renal flow 
study in August 2002 showed no obstruction, with the right 
kidney having greater flow actually (54%) attributed to it 
than the left (46%).  Recent X-rays showed degenerative joint 
and disc disease in the thoracic area which the examiner felt 
accounted for the reported pain.  The veteran reported that 
he had frequent urge to urinate when active, about every two 
hours.  He had less urge at night.  The examiner opined that 
this was classical bladder outlet obstruction not unusual for 
a person of the veteran's age.  The veteran reported that his 
medication for this problem has helped.  

The examiner stated that the veteran showed no signs of 
chronic tuberculosis infection of the kidney and none of his 
laboratory tests suggest infection.  The examiner further 
noted that not only was the kidney problem in quiescence, but 
the right kidney actually functioned better than the left.  
The pain pattern reported by the veteran was observed to be 
inconsistent with renal cysts, which, it was noted, were 
generally silent.  It was felt that the pain instead fit with 
the degenerative changes in the lower posterior area of the 
spine, chest area and rib.  

Thus, the impression included status post right renal and 
pulmonary tuberculosis, both arrested, inactive, no 
disability.  Renal cysts were noted to be not likely 
symptomatic and while they might possibly in some way be 
related to previous tuberculosis, that would be an unusual 
source of renal cysts which are very common and not common at 
all now that there are drugs to treat tuberculosis.  Also, 
the impression noted degenerative joint disease of the 
thoracic spine due to age and standard wear and tear, with 
current symptomatology in the right lower posterior rib due 
to the degenerative disease.  

The veteran testified at his June 2003 video-conference 
hearing before the undersigned that he frequently urinates 
during the day.  If he is not careful, he could have up to 
two accidents per day.  He must confine himself to the house 
a good deal.  Furthermore, at night he must keep two hospital 
jugs by his bed to avoid accident.  He has not been told by a 
doctor that the urination problems or the cysts are related 
to renal tuberculosis.  

II.  Analysis

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in a letter to the veteran dated in November 2001, 
before the initial unfavorable rating decision.  Moreover, it 
appears from the contentions and arguments presented by the 
appellant that he is fully aware of the relevant law and 
evidence germane to his claim at issue on appeal, and is 
aware, as well, of the responsibilities that both he and VA 
share with respect to the development of the claims.  The 
letter from the RO informed him what evidence and information 
VA had and what VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  He was informed that he should send evidence he had 
about his claim to VA.  Id. 

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal with regard to the claim.  Therefore, the Board finds 
that the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Additionally, the VCAA notification letter sent to the 
appellant in November 2001 properly notified him of his 
statutory rights.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  That is, even though the letter 
requested a response within 30 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

With respect to VA's duty to assist, all relevant records 
have been identified and obtained.  Records of VA treatment 
have been obtained and the veteran was provided a 
genitourinary examination in April 2003.  He was afforded the 
opportunity to testify at a video-conference hearing in June 
2003 before the undersigned Veterans Law Judge.  The Board is 
unaware of any additional development which could assist in 
the rating of the claim on appeal.  As such, additional 
development is not warranted under any controlling laws or 
regulations, including the VCAA.  

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2003); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected arrested tuberculosis of the 
right kidney is properly evaluated under Diagnostic Code 
7505, which provides that tuberculosis of the kidney will be 
rated in accordance with §§ 4.88(b) or 4.89, whichever is 
appropriate.  38 C.F.R. § 4.88(b) provides that miliary 
tuberculosis is rated under Diagnostic Code 6311.  As an 
active disease, it is rated as 100 percent disabling.  Where 
it is inactive, it is rated under 38 C.F.R. § 4.88(c).  For 
one year after the date of inactivity, following active 
tuberculosis, a 100 percent evaluation will be assigned.  
Thereafter, the residuals would be rated under the specific 
body system or symptoms affected.  Because the record is 
negative for evidence of miliary tuberculosis, 38 C.F.R. § 
4.88 is not applicable.

38 C.F.R. § 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  These graduated 
rating provisions are applicable because service connection 
has been in effect for the veteran's arrested tuberculosis of 
the right kidney since November 1957.

Public law 90-493 repealed section 356 of title 38, United 
States Code, which provided graduated ratings for inactive 
tuberculosis.  The repealed section still applies, however, 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis in a state of complete arrest.  See 38 C.F.R. §§ 
4.89, 4.96 (2003). Public Law 90- 493 provides, in pertinent 
part:

Sec. 4. (a) Section 314(q) and section 
356 of title 38, United States Code, are 
hereby repealed.

(b) The repeals made by subsection (a) of 
this section shall not apply in the case 
of any veteran who, on the date of 
enactment of this Act, was receiving or 
entitled to receive compensation for 
tuberculosis which in the judgment of the 
Administrator had reached a condition of 
complete arrest.

Public Law 90-493, August 19, 1968.

Under the applicable criteria, inactive nonpulmonary 
tuberculosis warrants a 100 percent evaluation for two years 
after the date of inactivity, following active tuberculosis 
which was clinically identified during active service or 
subsequently thereto.  A 50 percent evaluation is assigned 
during the period from the third through the sixth years 
after the date of inactivity, and a 30 percent evaluation is 
assigned during the period from the seventh through eleventh 
years of inactivity.  Thereafter, in the absence of a 
schedular compensable permanent residual, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.89 (2003).

Consequently, the veteran's arrested tuberculosis of the 
right kidney will be evaluated under the specific body system 
or systems affected.

Cystic diseases of the kidneys (polycystic disease, uremic 
medullary cystic disease, medullary sponge kidney, and 
similar conditions) are rated as renal dysfunction. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7533 (2003).  Benign neoplasms of 
the genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7529 (2003).

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  
Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  Renal dysfunction evidenced by albumin and casts 
with a history of acute nephritis, or hypertension that is 
non-compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.115a (2003).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating is assigned for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day.  A 40 percent 
evaluation is warranted when absorbent materials must be 
changed two to four times a day.  A 60 percent disability 
rating requires either the use of an appliance or the 
changing of absorbent materials more than four times a day.  
38 C.F.R. § 4.115a (2003).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  Id.

In every instance where the Schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

A compensable evaluation is not warranted for the veteran's 
service-connected arrested right kidney tuberculosis under 
the criteria for renal dysfunction.  Diagnostic laboratory 
testing does not show such findings that would support an 
increased rating.  The medical evidence contains a current 
specialist medical opinion, consistent with the history of 
the medical evidence and supported by current findings, that 
the arrested right kidney tuberculosis is not producing 
current renal pathology.  The April 2003 VA examiner opined 
that the renal cysts on the right are not likely symptomatic 
and while they "might possibly in some way" be related to 
the previous tuberculosis, that would be an unusual source 
for such cysts.  Moreover, he reviewed over 10 years of 
laboratory work, which was negative for renal dysfunction.  
Further, the examiner opined that age-related degenerative 
joint disease in the thoracic spine was the cause of the 
lower posterior rib pain.  The veteran has testified that his 
current medications include pain medication but nothing 
specifically for renal function.  

Accordingly, the evidence as a whole does not show that the 
service-connected disability produces renal dysfunction, 
constant or recurring albumin with hyaline and granular casts 
or red blood cells, transient or slight edema, or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  In fact, the most recent VA examination report 
concludes that since the tuberculosis was arrested in 1955 
the veteran's disease process with respect to his right 
kidney is in quiescence and in fact he has better right 
kidney functioning than left.  

Further, a compensable evaluation is not warranted for 
voiding dysfunction because the service-connected disability 
is not shown to produce voiding dysfunction.  There is no 
indication that the veteran must wear absorbent materials due 
to a service-connected disability.  The veteran has testified 
that he goes to the bathroom frequently to urinate and that 
he could have accidents twice a day if he were not careful.  
He also testified that he has to urinate frequently at night 
and that he must keep two hospital jugs by the bed to avoid 
accidents.  However, he also testified that no doctor has 
told him that the cysts or the frequent urination are 
associated with the tuberculosis.  His cysts were described 
as not likely symptomatic by the VA examiner in 2003.  

Considering both the testimony and the medical record, the 
Board finds that a compensable evaluation is not available on 
the basis of urine leakage.  While the veteran testified that 
he urinates frequently, both day and night, these assertions 
are unsupported by the medical evidence of record linking 
these alleged symptoms to service-connected disability.  He 
has not stated he wears pads.  Moreover, to the extent that 
his contentions as to frequency and leakage are supported, 
this has been attributed to bladder outlet obstruction, which 
was found to be not unusual for the veteran's age as opposed 
to being related to his service-connected disability.  In 
short, the record is devoid of competent evidence 
establishing that the service-connected disability results in 
either a daytime voiding interval that is between two and 
three hours, or an awakening to void two times per night.  
Consequently, a 10 percent evaluation based on urinary 
frequency is not established.  Lastly, there is no competent 
evidence that service-connected disability produces of post 
void residuals greater than 150 cubic centimeters (cc), 
markedly diminished peak flow rate (less than 10 cc per 
second), recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every 2 to 3 months.  As a result, a compensable 
evaluation based on obstructed voiding is not indicated.  
Since none of the criteria warranting a compensable rating 
for arrested tuberculosis of the right kidney has been met, 
an increased rating is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected arrested tuberculosis of the right kidney require 
frequent hospitalization.  Similarly, he has not reported 
that he experiences, nor is there probative evidence showing, 
marked interference with employment as the result of his 
right kidney disorder.  In sum, the evidence he has presented 
does not reflect a disability picture that is so exceptional 
or unusual that it is not adequately represented by VA's 
Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for arrested 
tuberculosis of the right kidney.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule discussed above is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a compensable evaluation for arrested 
tuberculosis of the right kidney is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



